PLATT, District Judge.
The Connecticut statutes to be found in chapter 23 of the Revision of 1902 provide a system which is, without question, an insolvent law. It is also clear that the act of Congress approved July 1, 1898 (30 Stat. 544 [U. S. Comp. St. 1901, p. 3418]) establishes a uniform system of bankruptcy throughout the United States; that, by its terms, it went into full force and effect upon its passage, and, ipso facto, at once suspended and superseded all state insolvent laws. Whether it cuts any deeper, it is unnecessary to inquire at the present juncture. It is not important that by an express provision of the bankruptcy act a corporation is excepted from the category of those who are permitted to enjoy its privileges as voluntary bankrupts. A way is provided by which the District Courts can and do acquire and retain jurisdiction of the property which before the passage of the act could and would have been administered by the probate courts.
The order issued by the referee on March 6, 1903, was lawful, and is sustained. Let an order of like effect issue from the court.